NOT DESIGNATED FOR PUBLICATION

                                           No. 119,511

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       MATTHEW MORRIS,
                                          Appellant,

                                                 v.

                             KANSAS DEPARTMENT OF REVENUE,
                                       Appellee.


                                 MEMORANDUM OPINION

       Appeal from Johnson District Court; RHONDA K. MASON, judge. Opinion filed July 24, 2020.
Affirmed.


       Thomas J. Bath Jr., of Bath & Edmonds, P.A., of Overland Park, for appellant.


       Joanna Labastida, of Legal Services Bureau, Kansas Department of Revenue, for appellee.


Before ARNOLD-BURGER, C.J., STANDRIDGE and POWELL, JJ.


       POWELL, J.: The Kansas Department of Revenue (KDOR) administratively
suspended Matthew Morris' driver's license following his blood alcohol breath test
failure. Morris requested an administrative hearing at which the suspension was affirmed.
Morris then sought de novo judicial review in the district court, and, after a trial on
stipulated facts, the district court upheld the suspension. Morris now appeals, challenging
his suspension on several grounds. We affirm.




                                                  1
                        FACTUAL AND PROCEDURAL BACKGROUND


       On March 24, 2017, Officer Matthew Morrill of the Prairie Village Police
Department initiated contact with Morris, who was in a stopped, running vehicle in the
middle of the roadway in Johnson County, Kansas. After investigating, Morrill believed
Morris was operating his vehicle while under the influence of alcohol. Morris failed field
sobriety tests, including a preliminary breath test, and, as a result, Morrill arrested Morris.


       At the station, Morris was presented, both orally and in writing, the Amended
Implied Consent Form, revised February 26, 2016 (DC-70), by Morrill. Prior to February
26, 2016, the DC-70 contained language threatening criminal prosecution for any refusal
of breath, blood, or urine tests. However, this language was removed from the revised
DC-70 to reflect the holdings in Kansas Supreme Court opinions that the newly omitted
language was unconstitutional. Morris failed the breath test and, as a result, KDOR
suspended Morris' driving privileges.


       Morrill completed and certified the "Officer's Certification and Notice of
Suspension" (DC-27). The certified form stated: "[T]he person was presented oral and
written notice as required by K.S.A. 8-1001(k) and amendments thereto."


       Morris requested an administrative hearing, at which KDOR affirmed the
suspension of his driver's license. Morris then petitioned for de novo judicial review in
the district court.


       Before the district court, Morris filed a motion for summary judgment, arguing
KDOR lacked subject matter jurisdiction, the DC-70 did not substantially comply with
K.S.A. 8-1001, the use of the word "require" in the DC-70 invalidated his consent, and
his due process rights were violated. The district court rejected Morris' arguments and



                                              2
denied this motion. After a trial on stipulated facts, the district court denied Morris'
petition.


       Morris now appeals.

                                          ANALYSIS


       On appeal, Morris raises three arguments. First, he argues the officer improperly
certified the DC-27 because he did not provide Morris all the notices in K.S.A. 2016
Supp. 8-1001(k) and this improper certification deprived KDOR of subject matter
jurisdiction to suspend his driver's license. Second, Morris argues the district court erred
in holding that the use of the word "require" in the DC-70 did not invalidate his consent
to the breath test. Third, Morris argues the district court erred in holding that the DC-70
notices provided to Morris substantially complied with K.S.A. 2016 Supp. 8-1001(k). To
aid us in addressing Morris' contentions, we examine his first and third issues first.


I.     DID THE REVISED DC-70 SUBSTANTIALLY COMPLY WITH K.S.A. 2016 SUPP. 8-
       1001, AND DID ANY ALLEGED NONCOMPLIANCE DEPRIVE KDOR OF SUBJECT
       MATTER JURISDICTION TO SUSPEND MORRIS' DRIVER'S LICENSE?


       Two of Morris' arguments on appeal are nested together. At the heart of his first
and third arguments on appeal is his assertion that the DC-70 notices provided to him did
not comply with K.S.A. 2016 Supp. 8-1001(k) because they omitted portions of the
notices required to be given under the implied consent statute. Because of this
noncompliance, he argues his driver's license was suspended in error and KDOR did not
have subject matter jurisdiction to suspend his driver's license. Because resolution of both
arguments requires the same analysis—whether the DC-70 substantially complies with
K.S.A. 2016 Supp. 8-1001—we address them together.




                                              3
       Whether a DC-70 implied consent advisory form complies with statutory
requirements is a question of statutory interpretation and thus a question of law subject to
unlimited review. See Shrader v. Kansas Dept. of Revenue, 296 Kan. 3, 6, 290 P.3d 549
(2012).


       The parties agree the DC-70 read to Morris did not contain all the language from
K.S.A. 2016 Supp. 8-1001(k). The following language was omitted:


               "(k) Before a test or tests are administered under this section, the person shall be
       given oral and written notice that:


               ....


               (2) the opportunity to consent to or refuse a test is not a constitutional right;


               ....


               (4) if the person refuses to submit to and complete any test of breath, blood or
       urine hereafter requested by a law enforcement officer, the person may be charged with a
       separate crime of refusing to submit to a test to determine the presence of alcohol or
       drugs, which carries criminal penalties that are greater than or equal to the criminal
       penalties for the crime of driving under the influence, if such person has:


               (A) Any prior test refusal as defined in K.S.A. 8-1013, and amendments thereto,
       which occurred: (i) On or after July 1, 2001; and (ii) when such person was 18 years of
       age or older; or


               (B) any prior conviction for a violation of K.S.A. 8-1567 or 8-2,144, and
       amendments thereto, or a violation of an ordinance of any city or resolution of any county
       which prohibits the acts that such section prohibits, or entering into a diversion agreement
       in lieu of further criminal proceedings on a complaint alleging any such violations, which
       occurred: (i) On or after July 1, 2001; and (ii) when such person was 18 years of age or
       older." K.S.A. 2016 Supp. 8-1001(k)(2), (4).


                                                     4
       Although K.S.A. 2016 Supp. 8-1001(k) requires this language, it was omitted
because in 2016 the Kansas Supreme Court held that the omitted language was
unconstitutional. See State v Ryce, 303 Kan. 899, 963, 368 P.3d 342 (2016) (Ryce I), aff'd
on reh'g 306 Kan. 682, 396 P.3d 711 (2017) (Ryce II); State v. Nece, 303 Kan. 888, Syl.,
367 P.3d 1260 (2016) (Nece I), aff'd on reh'g 306 Kan. 679, 396 P.3d 709 (2017) (Nece
II). The day the Kansas Supreme Court issued these opinions in 2016, the Kansas
Attorney General promulgated a revised DC-70 for law enforcement to use that omitted
the unconstitutional language. Morris was advised under the new, post-Ryce I and Nece I
DC-70 form. Despite the revised notice's omissions of the wording in K.S.A. 2016 Supp.
8-1001(k)(2) and (4), the district court held that the DC-70 substantially complied with
the statute.


       A.      Did the DC-70 substantially comply with K.S.A. 2016 Supp. 8-1001?


       The issue Morris raises has been addressed numerous times by our court. And in
each of those cases, panels of this court have consistently concluded that an implied
consent advisory based on the revised DC-70—with its omission of certain statutory
warnings invalidated by Ryce I—constituted substantial compliance with K.S.A. 2016
Supp. 8-1001(k). See Reilly v. Kansas Dept. of Revenue, No. 120,840, 2020 WL
2089635, at *6 (Kan. App. 2020) (unpublished opinion); Scott v. Kansas Dept. of
Revenue, No. 120,717, 2020 WL 2296962, at *2-4 (Kan. App. 2020) (unpublished
opinion), petition for rev. filed June 8, 2020; Leivian v. Kansas Dept. of Revenue, No.
119,249, 2019 WL 166541, at *4-5 (Kan. App. 2019) (unpublished opinion); Ackerman
v. Kansas Dept. of Revenue, No. 118,128, 2018 WL 3673168, at *2-3 (Kan. App. 2018)
(unpublished opinion), rev. denied 310 Kan. 1061 (2019); Bynum v. Kansas Dept. of
Revenue, No. 117,874, 2018 WL 2451808, at *3 (Kan. App. 2018) (unpublished
opinion); Cameron v. Kansas Dept. of Revenue, No. 118,788, 2018 WL 6005402, at *2-3
(Kan. App. 2018) (unpublished opinion), rev. denied 310 Kan. 1061 (2019); McGinnis v.
Kansas Dept. of Revenue, No. 118,326, 2018 WL 5728375, at *5-6 (Kan. App. 2018)


                                             5
(unpublished opinion); State v. Barta, No. 117,990, 2018 WL 1883878, at *5 (Kan. App.
2018) (unpublished opinion); White v. Kansas Dept. of Revenue, No. 117,956, 2018 WL
1769396, at *6 (Kan. App. 2018) (unpublished opinion); Williamson v. Kansas Dept. of
Revenue, No. 118,325, 2018 WL 5730137, at *3-6 (Kan. App. 2018) (unpublished
opinion). While no panel's decision binds another, the soundness of the reasoning in these
cases, as well as the uniformity of the decisions, persuade us they are correct. See State v.
Fahnert, 54 Kan. App. 2d 45, 56, 396 P.3d 723 (2017). Thus, we adopt their reasoning
that a law enforcement officer is not required to strictly adhere to the statutory notice
provisions given the state of the law.


       "Any person who operates or attempts to operate a vehicle within this state is
deemed to have given consent, subject to the provisions of this article, to submit to one or
more tests of the person's blood [or] breath." K.S.A. 2016 Supp. 8-1001(a). But before a
test or tests is administered, "the person shall be given oral and written notice" of nine
provisions listed by the statute. K.S.A. 2016 Supp. 8-1001(k). Those provisions, known
as the implied consent advisories, include a requirement the person be informed that there
was not a constitutional right to refuse the test and that refusing to submit to the test
could result in the individual facing a separate criminal charge. K.S.A. 2016 Supp. 8-
1001(k)(2), (4).


       However, as discussed above, the Kansas Supreme Court held that a driver has a
constitutional right to refuse to submit to the requested test, undermining the validity of
K.S.A. 2016 Supp. 8-1001(k)(2). See Ryce I, 303 Kan. at 944; Ryce II, 306 Kan. at 683.
Additionally, K.S.A. 2016 Supp. 8-1001(k)(4)—the notice the individual could face
separate criminal charges for refusing to submit to a test—is a reference to K.S.A. 2016
Supp. 8-1025, which criminalized a person's refusal to submit to a breath test. In Ryce I,
the Kansas Supreme Court held K.S.A. 2014 Supp. 8-1025 unconstitutional "because it
allows the State to criminally punish those who refuse a search that is not grounded in the
Fourth Amendment." 303 Kan. at 963. Subsequently, the Kansas Supreme Court held that


                                               6
providing the notice in K.S.A. 2014 Supp. 8-1001(k)(4) to an individual was "inaccurate
and cannot serve as the basis for voluntary consent." Nece I, 303 Kan. 888, Syl.; see Nece
II, 306 Kan. 679, Syl.


       Based on these holdings, law enforcement began providing revised implied
consent advisories to suspected intoxicated drivers. The form in this case, the DC-70 with
a revised date of February 2016, does not inform the individual that he or she does not
have a constitutional right to refuse to submit to the test, nor does it inform the individual
that he or she can be subject to criminal charges for refusing to submit to the breath test,
omitting the notice requirements of K.S.A. 2016 Supp. 8-101(k)(2) and (4).


       Two legal principles are in play here: substantial compliance with the statute and
the DUI statute's severability, or savings, clause. First, the Legislature specifically
directed that the statutes governing driving under the influence "is remedial law and shall
be liberally construed to promote public health, safety and welfare." K.S.A. 2016 Supp.
8-1001(v); Byrd v. Kansas Dept. of Revenue, 43 Kan. App. 2d 145, 150, 221 P.3d 1168
(2010), aff'd 295 Kan. 900, 287 P.3d 232 (2012).


               "The purpose of the implied consent advisory is to inform a driver of the law
       regarding submission to a requested test and the potential consequences arising from a
       test failure or test refusal. If the information provided by statute is unconstitutional and
       unenforceable, the purpose of the implied consent is subverted if the arresting officer
       provides a driver with notice of those unconstitutional and unenforceable provisions."
       Leivian, 2019 WL 166541, at *5.


Because this statute is remedial, the Kansas Supreme Court held: "An implied consent
advisory [DC-70] need not mirror the statutory language; substantial compliance with
[ K.S.A. 2014 Supp. 8-1001(k)] is usually sufficient." Creecy v. Kansas Dept. of
Revenue, 310 Kan. 454, 472, 447 P.3d 959 (2019); see Meats v. Kansas Dept. of
Revenue, 310 Kan. 447, 451, 447 P.3d 980 (2019). "Substantial compliance is construed


                                                     7
to mean that the notice given must be sufficient to advise the party of the essentials of the
statute." Creecy, 310 Kan. at 472. Thus, when substantial compliance is applied to the
notice requirements, the notice given by the officer need not be the exact wording of
K.S.A. 8-1001; the notice only "must be sufficient to advise the party to whom it is
directed of the essentials of the statute." Barnhart v. Kansas Dept. of Revenue, 243 Kan.
209, 213, 755 P.2d 1337 (1988).


       An application of the substantial compliance principle leads to the implication of
this act's severability clause. K.S.A. 8-1007 clearly directs: "[I]f any clause, paragraph,
subsection or section of this act shall be held invalid or unconstitutional, it shall be
conclusively presumed that the legislature would have enacted the remainder of this act
without such invalid or unconstitutional clause, paragraph, subsection or section." As
such, we are to presume the Legislature would have enacted K.S.A. 2016 Supp. 8-1001
without the omitted provisions from Morris' DC-70 that were found unconstitutional.
Here, the remaining essentials of the notice statute were provided to Morris by the
officer. The officer properly provided Morris with the notice as required by K.S.A. 2016
Supp. 8-1001(k) but made necessary modifications to the notice based on the state of the
law at the time of Morris' drunk driving arrest and subsequent implied consent notice.
Morrill gave Morris notice of the implied consent advisories that substantially complied
with the statute.


       As other panels have held, because the provisions of K.S.A. 2016 Supp. 8-
1001(k)(2) and (4) are unconstitutional and unenforceable, they are no longer essential to
the statute. Therefore, law enforcement in this case substantially complied with the
statute by providing the implied consent notices from the revised DC-70. This conclusion
is also bolstered by the severability clause in K.S.A. 8-1007. Thus, we reject Morris'
argument that the notices given by Morrill failed to comply with K.S.A. 2016 Supp. 8-
1001(k).



                                               8
B.     Did KDOR have subject matter jurisdiction to revoke Morris' license?


       Morris also argues that the district court erred in concluding KDOR had subject
matter jurisdiction to suspend his license because Morrill failed to provide all the implied
consent advisories in K.S.A. 2016 Supp. 8-1001(k). As a result of the omissions of the
statute's required advisories, Morris contends the DC-27 was not accurately certified and,
therefore, KDOR did not have subject matter jurisdiction to suspend his driving
privileges.


       Morris only challenges one portion of the DC-27: Morrill's certification that
Morris was presented "with the oral and written notice required by K.S.A. 8-1001."
K.S.A. 2016 Supp. 8-1002(a)(1). On a basic level, Morris' argument here is the same as
in his other two arguments on appeal that the revised DC-70 does not substantially
comply with the notice requirements of the implied consent statute.


       K.S.A. 2016 Supp. 8-1002(f) directs KDOR to review the DC-27 to determine
whether it meets the requirements of K.S.A. 2016 Supp. 8-1002(a) before proceeding
with a suspension of a driver's license. If an officer fails to properly certify the DC-27
with all the requirements of K.S.A. 2016 Supp. 8-1002(a), KDOR has an independent
duty to dismiss the action. Wall v. Kansas Dept. of Revenue, 54 Kan. App. 2d 512, 515,
401 P.3d 670 (2017).


       We conclude Morrill gave Morris notice of the implied consent advisories that
substantially complied with the statute and, therefore, Morrill properly certified the DC-
27 when he indicated on that form that Morris received the DC-70. Thus, we see no lack
of subject matter jurisdiction by KDOR to suspend Morris' driver's license.




                                              9
II.    DID THE ARRESTING OFFICER ERRONEOUSLY ADVISE MORRIS HE WAS
       "REQUIRED" TO SUBMIT TO TESTING?


       Morris also challenges the paragraph of the revised DC-70 that advised: "Kansas
Law [K.S.A. 2016 Supp. 8-1001(k)(1)] requires you to submit to and complete one or
more tests of breath, blood, or urine to determine if you are under the influence of alcohol
or drugs or both." He contends this is a misstatement of law, arguing that nothing in
K.S.A. 2016 Supp. 8-1001 requires drivers to submit to a test because they are ultimately
given the choice whether to ratify their implied consent.


       The parties seem to agree that testing under the implied consent laws is voluntary
but essentially disagree about the effect of the term "require" as used in the statute.
K.S.A. 2016 Supp. 8-1001(k)(1) provides:


               "(k) Before a test or tests are administered under this section, the person shall be
       given oral and written notice that:


               (1) Kansas law requires the person to submit to and complete one or more tests of
       breath, blood or urine to determine if the person is under the influence of alcohol or
       drugs, or both."


       Morris claims subpart (k)(1) is itself incorrect because other sections require the
officer to "request" the person submit to a test after providing the advisory information.
See K.S.A. 2016 Supp. 8-1001(b), (m). He cites as support Whigham v. Kansas Dept. of
Revenue, No. 117,043, 2018 WL 1884742 (Kan. App. 2018) (unpublished opinion),
petition for rev. granted November 30, 2018. Whigham made the same argument as
Morris does before us now: The use of "require" in the DC-70 advisories is a
misstatement of law based on the use of "request" in other provisions of the statute.
Morris also repeats Whigham's argument that we cannot overlook the Legislature's choice



                                                   10
to switch from directory language to mandatory language when considering legislative
intent.


          The Whigham panel considered the definitions of "require" and other forms of that
term, noting although "the term required can be read to mean something similar to a
request," the definitions provided by KDOR as support "mostly include definitions that
insinuate something mandatory." 2018 WL 1884742, at *5. The panel discussed the
proposed 2018 legislative amendments to K.S.A. 8-1001(k)—which would replace
"require" with "allow"—calling the substituted language "comparatively a more
directional term rather than a mandatory term, suggesting the original use of required was
intended as a mandatory term." 2018 WL 1884742, at *5-6. Ultimately, the panel
concluded Whigham's argument about legislative intent was more persuasive than
KDOR's but was "foreclosed" by the arresting officer's "good-faith reliance on the
advisories." 2018 WL 1884742, at *6.


          In response to Morris' reliance on Whigham, KDOR contends interpreting
"required" as a mandatory term "would insert more ambiguity in the interpretation of the
statute" because the statute consistently allows a driver to refuse a test. KDOR focuses on
the use of "required" in context, asserting the other provisions of the DC-70 must be
considered because they make it clear that a driver ultimately gets to choose whether to
refuse a test.


          We are not bound by the Whigham panel's decision. See Fahnert, 54 Kan. App. 2d
at 56. The first paragraph DC-70, of which Morris complains, reads: "Kansas law
(K.S.A. 8-1001) requires you to submit to and complete one or more tests of breath,
blood, or urine to determine if you are under the influence of alcohol or drugs or both."
This language is a nearly verbatim recitation of K.S.A. 2016 Supp. 8-1001(k)(1):
"Kansas law requires the person to submit to and complete one or more tests of breath,



                                              11
blood or urine to determine if the person is under the influence of alcohol or drugs, or
both."


         That said, the relevant paragraph should not be read in isolation. As the district
court noted, the other provisions of K.S.A. 2016 Supp. 8-1001 make it clear that testing
under the implied consent laws is voluntary. The statute consistently directs law
enforcement officers to "request a person to submit to a test." See K.S.A. 2016 Supp. 8-
1001(b), (c), (h), (i), (m). Likewise, officers must give the implied consent advisories—
disregarding the provisions invalidated as unconstitutional—which reference the driver's
ability to refuse testing and potential consequences of test refusal or failure. See K.S.A.
2016 Supp. 8-1001(k)(5)-(9). Reading these provisions together, the Legislature plainly
intended for "require" in subsection (k)(1) to reflect that licensed drivers are deemed to
have consented to testing but can refuse and face a civil penalty as if they had failed the
test. See K.S.A. 2016 Supp. 8-1001(k)(5)-(6). Ultimately, the statute gives the driver a
choice whether to refuse testing. Comparing the relevant statutory provisions and the
notices in the DC-70, it is clear the DC-70 adequately indicates a test is voluntary and
may be refused. Comparisons of the relevant portions of K.S.A. 2016 Supp. 8-1001(k)
and the revised DC-70 are as follows:


   K.S.A. 2016 Supp. 8-1001 Provisions                      Revised DC-70 Notice

 K.S.A. 2016 Supp. 8-1001(k)(5):                 Paragraph 3:

     "[I]f the person refuses to submit to           "3. If you refuse to submit to and
 and complete any test of breath, blood or       complete any test of breath, blood or urine
 urine hereafter requested by a law              hereafter requested by a law enforcement
 enforcement officer, the person's driving       officer, your driving privileges will be
 privileges will be suspended for one year       suspended for 1 year." (Emphases added.)
 for the first or subsequent occurrence."
 (Emphases added.)




                                               12
 K.S.A. 2016 Supp. 8-1001(k)(6):                Paragraphs 4 and 5:

    "[I]f the person submits to and                 "4. If you submit to a breath or blood
 completes the test or tests and the test       test requested by a law enforcement
 results show:                                  officer and produce a completed test result
                                                of .15 or greater, your driving privileges
           (A) An alcohol concentration of      will be suspended for 1 year." (Emphasis
    .08 or greater, the person's driving        added.)
    privileges will be suspended for 30
    days for the first occurrence and one           "5. If you submit to a breath or blood
    year for the second or subsequent           test requested by a law enforcement
    occurrence; or                              officer and produce a completed test result
                                                of .08 or greater, but less than .15, the
           (B) an alcohol concentration of      length of suspension will depend on
    .15 or greater, the person's driving        whether you have a prior occurrence. A
    privileges will be suspended for one        prior occurrence is a prior test refusal, test
    year for the first or subsequent            failure or conviction or diversion for an
    occurrence." (Emphasis added.)              alcohol or drug related conviction as
                                                defined in K.S.A. 8-1013, and
                                                amendments thereto, or any combination
                                                thereof, whether before, on or after July 1,
                                                2001." (Emphasis added.)

 K.S.A. 2016 Supp. 8-1001(k)(7):                Paragraph 8:

     "[R]efusal to submit to testing may be         "8. Refusal to submit to testing may be
 used against the person at any trial on a      used against you at any trial on a charge
 charge arising out of the operation or         arising out of the operation or attempted
 attempted operation of a vehicle while         operation of a vehicle while under the
 under the influence of alcohol or drugs, or    influence of alcohol or drugs, or both."
 both." (Emphasis added.)                       (Emphasis added.)



       Additionally, the back of the revised DC-70 states: "After providing a copy of this
form to the person and reading all applicable notices, the officer should then request that
the person submit to a test or tests." (Emphasis added.) See K.S.A. 2016 Supp. 8-1001(m)
("After giving the foregoing information, a law enforcement officer shall request the
person to submit to testing." [Emphasis added.]). The form then asks the driver whether
he or she will take a breath, blood, or urine test, with a box next to each option for the



                                               13
driver to choose. After this, the form gives the driver the option to decline testing
entirely.


       For these reasons, we find the district court did not err by determining the revised
DC-70 provided to Morris substantially complied with Kansas implied consent laws. The
use of the term "require" in one part of the DC-70 mirrors the statutory language, which
as a whole makes it clear that a driver's choice to submit to testing under the implied
consent framework is voluntary.


       Affirmed.




                                             14